Case 2:20-cv-06447-DDP-JPR Document 41 Filed 11/02/20 Page 1 of 8 Page ID #:284



  1
  2
  3                                                                       O
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    I.A., a minor by and through      )   Case No. CV 20-06447 DDP (JPRx)
      Guardian Ad Litem, Willnicka      )
12    ReneePollarda, et al.,            )
                                        )
13                       Plaintiff,     )   ORDER GRANTING DEFENDANTS’ MOTION
                                        )   TO DISMISS
14          v.                          )
                                        )
15    CITY OF REDONDO BEACH, a          )
      municipality, JOHN ANDERSON,      )   [Dkt. 28]
16                                      )
                         Defendants.    )
17                                      )
18
            Presently before the court is Defendants’ Motion to Dismiss
19
      potions of Plaintiffs’ First Amended Complaint (“FAC”).          Having
20
      considered the submissions of the parties and heard oral argument,
21
      the court grants the motion and adopts the following Order.
22
      II.   Background
23
            On July 26, 2018, marked and unmarked police vehicles
24
      approached Sergio Richard Acosta, Jr. (“Decedent”) in front of a
25
      residence in Redondo Beach, California.       (FAC ¶ 20.)    Officers shot
26
      and killed Decedent.     (Id.)   Decedents’ parents, Plaintiff Sergio
27
      Acosta and Delmy Acosta Arely, and his minor child, Plaintiff I.A.,
28
Case 2:20-cv-06447-DDP-JPR Document 41 Filed 11/02/20 Page 2 of 8 Page ID #:285



  1   brought the instant suit against the City of Redondo Beach (“the
  2   City”), Officer John Anderson, and several Doe defendants.
  3         Plaintiffs allege that, beginning in September 2018, they
  4   sought public record information from the City regarding Decedent’s
  5   death, including audio recordings of 911 calls.         (FAC ¶ 11.)    In
  6   December, a homicide detective informed Plaintiffs’ investigator
  7   that the City’s investigation was ongoing, and that no information
  8   would be released until the conclusion of the investigation.           (FAC
  9   ¶ 12.)    The same detective repeated a similar assertion in August
10    2019.    (FAC ¶ 14.)
11          In March 2020, the detective confirmed that the City’s
12    investigation was complete, and stated that the Los Angeles County
13    District Attorney’s Office was reviewing the findings.          (FAC ¶ 15.)
14    That remained the case as of June 2020, when Plaintiffs filed their
15    original Complaint in this action.       (Id.)   On August 24, 2020, the
16    District Attorney’s office provided Plaintiffs with a memorandum
17    summarizing the findings of the District Attorney’s Office Justice
18    System Integrity Division.     (FAC ¶ 17.)
19          Defendants now move to dismiss Plaintiffs’ municipal liability
20    claims, as well as all claims brought under state law.
21    II.   Legal Standard
22          A complaint will survive a motion to dismiss when it
23    “contain[s] sufficient factual matter, accepted as true, to state a
24    claim to relief that is plausible on its face.”         Ashcroft v. Iqbal,
25    556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550
26    U.S. 544, 570 (2007)). When considering a Rule 12(b)(6) motion, a
27    court must “accept as true all allegations of material fact and
28    must construe those facts in the light most favorable to the

                                           2
Case 2:20-cv-06447-DDP-JPR Document 41 Filed 11/02/20 Page 3 of 8 Page ID #:286



  1   plaintiff.”     Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000).
  2   Although a complaint need not include “detailed factual
  3   allegations,” it must offer “more than an unadorned,
  4   the-defendant-unlawfully-harmed-me accusation.” Iqbal,556 U.S. at
  5   678.    Conclusory allegations or allegations that are no more than a
  6   statement of a legal conclusion “are not entitled to the assumption
  7   of truth.” Id. at 679. In other words, a pleading that merely
  8   offers “labels and conclusions,” a “formulaic recitation of the
  9   elements,” or “naked assertions” will not be sufficient to state a
10    claim upon which relief can be granted. Id. at 678 (citations and
11    internal quotation marks omitted).
12           “When there are well-pleaded factual allegations, a court
13    should assume their veracity and then determine whether they
14    plausibly give rise to an entitlement of relief.” Id. at 1950.
15    Plaintiffs must allege “plausible grounds to infer” that their
16    claims rise “above the speculative level.” Twombly, 550 U.S. at
17    555-56.     “Determining whether a complaint states a plausible claim
18    for relief” is “a context-specific task that requires the reviewing
19    court to draw on its judicial experience and common sense.” Iqbal,
20    556 U.S. at 679.
21    III. Discussion
22           A.   Exhaustion of state remedies
23           Plaintiffs’ fifth through ninth causes of action assert
24    various claims under California state law.        Under California law, a
25    plaintiff may not bring a tort claim against a public entity or
26    employee without first complying with California’s Tort Claims Act.
27    Dragasits v. Rucker, No. 18-CV-0512-WQH-AGS, 2020 WL 264519, at *3
28    (S.D. Cal. Jan. 17, 2020); Mahach-Watkins v. Depee, No. C 05-1143

                                           3
Case 2:20-cv-06447-DDP-JPR Document 41 Filed 11/02/20 Page 4 of 8 Page ID #:287



  1   SI, 2005 WL 1656887, at *4 (N.D. Cal. July 11, 2005).          Among the
  2   Act’s requirements is that plaintiffs present a claim to state
  3   authorities within six months after the accrual of the cause of
  4   action.   Cal. Gov. Code § 911.2(a); Dragasits, 2020 WL 264519, at *
  5   3.   Defendants contend that, because Plaintiffs do not allege that
  6   they timely presented any such claim, the state law causes of
  7   action must be dismissed.     (Motion at 6-7.)
  8        Plaintiffs respond, and allege in the FAC, that Defendants are
  9   estopped from asserting any exhaustion argument “because Defendants
10    refused to provide Plaintiffs with any information regarding
11    Decedent’s death . . . .”     (FAC ¶ 18.)    “It is well settled that a
12    public entity may be estopped from asserting the limitations of the
13    claims statute where its agents or employees have prevented or
14    deterred the filing of a timely claim by some affirmative act.”
15    City of Stockton v. Superior Court, 42 Cal. 4th 730, 744 (2007)
16    (internal quotation marks omitted).       “Estoppel most commonly
17    results from misleading statements about the need for or
18    advisability of a claim; actual fraud or the intent to mislead is
19    not essential.”   Id. (internal quotation marks omitted).         A
20    plaintiff seeking to estop a public entity bears the burden of
21    showing by a preponderance of the evidence that “(1) the public
22    entity was apprised of the facts, (2) it intended its conduct to be
23    acted upon, (3) plaintiff was ignorant of the true state of facts,
24    and (4) relied upon the conduct to his detriment.”
25    Christopher P. v. Mojave Unified Sch. Dist., 19 Cal. App. 4th 165,
26    170, 23 Cal. Rptr. 2d 353, 357 (1993).
27         Here, although Plaintiffs correctly identify the elements of
28    estoppel, they do not point to or allege any misrepresentation or

                                           4
Case 2:20-cv-06447-DDP-JPR Document 41 Filed 11/02/20 Page 5 of 8 Page ID #:288



  1   affirmative act that dissuaded Plaintiffs from filing a tort
  2   claim.1
  3   Indeed, the timing of the Integrity Division’s report was
  4   consistent with detectives’ repeated alleged representations that
  5   an investigation was either ongoing or awaiting the District
  6   Attorney’s review.    Plaintiff does not appear to dispute that the
  7   City was not required to release the sought information under those
  8   circumstances.   See Cal. Gov. Code § 6254(f).       Plaintiffs’ estoppel
  9   claim, therefore, fails.
10         Plaintiffs also contend, however, that their failure to file a
11    tort claim does not bar their state law causes of action here
12    because the causes of action did not accrue until August 24, 2020,
13    when the Integrity Division released its report to Plaintiffs.
14    (Opposition at 11-12.) The discovery rule “postpones accrual of a
15    cause of action until the plaintiff discovers, or has reason to
16    discover, the cause of action.”      Fox v. Ethicon Endo-Surgery, Inc.,
17    35 Cal. 4th 797, 807 (2005).      “A plaintiff has reason to discover a
18    cause of action when he or she has reason at least to suspect a
19    factual basis for its elements.”      Id.   (internal quotation marks
20    omitted). “[P]laintiffs are charged with presumptive knowledge of
21    an injury if they have information of circumstances to put them on
22    inquiry or if they have the opportunity to obtain knowledge from
23    sources open to their investigation.”       Id. at 807-08 (internal
24    quotation marks and alterations omitted).
25
           1
             At oral argument, Plaintiffs’ referred to a City press
26    release that conflicted with the version of events recounted in the
      DA’s report. The FAC, however, makes no reference to this press
27    release or any other affirmative statement from the City, aside
      from the detectives’ repeated assertions that the investigation was
28    ongoing.

                                           5
Case 2:20-cv-06447-DDP-JPR Document 41 Filed 11/02/20 Page 6 of 8 Page ID #:289



  1          Although the FAC alleges that the Integrity Division’s memo
  2   revealed “new facts supporting Plaintiffs’ causes of action that
  3   Plaintiffs could not have reasonably discovered,” neither the FAC
  4   nor Plaintiff’s opposition states what those facts are.          (FAC ¶
  5   17.)    “In order to raise the issue of belated discovery, the
  6   plaintiff must state when the discovery was made, the circumstances
  7   behind the discovery, and plead facts showing that the failure to
  8   discover was reasonable, justifiable and not the result of a
  9   failure to investigate or act.”      Bastian v. Cty. of San Luis
10    Obispo, 199 Cal. App. 3d 520, 527 (1988).        Although the first two
11    of these three requirements are satisfied here, this Court cannot
12    conclude that Plaintiffs’ failure to discover the “new facts” was
13    reasonable or justifiable without knowing what those “new facts”
14    entail.     The California Tort Claims Act therefore bars Plaintiffs’
15    state law claims, as currently pleaded.
16           B.    Monell claims
17            Plaintiffs’ Fourth Cause of Action asserts a Monell claim on
18    unconstitutional practice or custom, failure to train, and
19    ratification theories.       See Monell v. Dep’t of Soc. Servs. of City
20    of New York, 436 U.S. 658 (1978).         With respect to the former,
21    Plaintiffs allege only that officers “acted and/or failed to act
22    pursuant to an expressly adopted official policy or a widespread or
23    longstanding practice or custom of Defendant City,” with no further
24    explanation of what the City’s express policy or longstanding
25    practice is.    (FAC ¶ 49.)    Plaintiffs, citing Duronslet v. Cty. of
26    Los Angeles, 266 F. Supp. 3d 1213, 1220 (C.D. Cal. 2017), contend
27    that such an allegation, made on information and belief, is
28    sufficient because evidence regarding the City’s policy is in the

                                            6
Case 2:20-cv-06447-DDP-JPR Document 41 Filed 11/02/20 Page 7 of 8 Page ID #:290



  1   City’s exclusive possession.      Plaintiffs’ reliance on Duronslet,
  2   however, is misplaced.     There, the court indeed stated that “courts
  3   have permitted plaintiffs to plead ultimate facts solely on
  4   information and belief where the underlying evidence is ‘peculiarly
  5   in the defendant’s possession and control.’”        Duronslet, 266 F.
  6   Supp. 3d at 1221 (quoting Arista Records, LLC v. Doe 3, 604 F.3d
  7   110, 120 (2d Cir. 2010).)     The question whether the existence of a
  8   specific policy may be pleaded on information and belief, however,
  9   is separate from the question whether a specific policy need be
10    pleaded in the first instance.      In Duronslet, the plaintiff did not
11    merely plead that the defendant County had an unconstitutional
12    policy, but rather identified a specific policy of treating
13    detainees and minors under the supervision of the Department of
14    Children and Family Services according to assigned sex at birth,
15    regardless of individual circumstances or gender identity.
16    Duronslet, 266 F.3d at 1220.      The allegations here are nowhere near
17    as specific.   As other courts have explained, “[a]lthough plaintiff
18    may benefit from discovery, the Supreme Court has made it clear
19    that threadbare allegations are insufficient to ‘unlock the doors
20    of discovery for a plaintiff armed with nothing more than
21    conclusions.’”   Via v. City of Fairfield, 833 F. Supp. 2d 1189,
22    1196 (E.D. Cal. 2011) (quoting Iqbal, 556 U.S. at 678-79).
23         With respect to failure to train, generally, a plaintiff can
24    only succeed by showing a pattern of violations.         Connick v.
25    Thompson, 563 U.S. 51, 64, 70 (2011); see also Dillman v. Tuolumne
26    Cty., No. 1:13-CV-00404 LJO, 2013 WL 1907379, at *14 (E.D. Cal. May
27    7, 2013).   Furthermore, “the identified deficiency in the training
28    program must be closely related to the ultimate injury.”          City of

                                           7
Case 2:20-cv-06447-DDP-JPR Document 41 Filed 11/02/20 Page 8 of 8 Page ID #:291



  1   Canton, Ohio v. Harris, 489 U.S. 378, 379 (1989).         Plaintiffs’
  2   conclusory allegation that “the training policies of Defendant City
  3   were not adequate to train its peace officers to properly
  4   administer the use of deadly force” satisfies neither of these
  5   prescriptions.
  6         Plaintiffs’ ratification allegations are even more conclusory.
  7   The FAC alleges only that, upon information and belief, “an
  8   official with final policymaking authority for Defendant City
  9   ratified the unlawful actions and/or omissions of Defendant
10    Anderson” and other officers.      (FAC ¶ 52.)    This is no more than a
11    formulaic recitation of the elements of a ratification claim.           See
12    Gillette v. Delmore, 979 F.2d 1342, 1346–47 (9th Cir. 1992)
13    (plaintiff may establish Monell liability by proving “that an
14    official with final policy-making authority ratified a
15    subordinate’s unconstitutional decision or action and the basis for
16    it.”).
17          Accordingly, Plaintiffs’ Monell claim must be dismissed.
18    IV.   Conclusion
19          For the reasons stated above, Plaintiffs’ Fourth, Fifth,
20    Sixth, Seventh, Eighth, and Ninth Causes of Action are DISMISSED,
21    with leave to amend.    Any amended complaint shall be filed by
22    November 30, 2020.
23
      IT IS SO ORDERED.
24
25
26
      Dated: November 2, 2020
27                                                DEAN D. PREGERSON
                                                  United States District Judge
28

                                           8
